
	
		II
		112th CONGRESS
		1st Session
		S. 1610
		IN THE SENATE OF THE UNITED STATES
		
			September 22, 2011
			Mr. Barrasso (for
			 himself, Mr. Manchin,
			 Mr. Blunt, and Ms. Landrieu) introduced the following bill; which
			 was read twice and referred to the Committee on Environment and Public
			 Works
		
		A BILL
		To provide additional time for the Administrator of the
		  Environmental Protection Agency to promulgate achievable standards for cement
		  manufacturing facilities, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Cement Sector Regulatory Relief Act of
			 2011.
		2.Legislative
			 stay
			(a)Establishment of
			 standardsIn lieu of the
			 rules specified in subsection (b), and notwithstanding the date by which those
			 rules would otherwise be required to be promulgated, the Administrator of the
			 Environmental Protection Agency (referred to in this Act as the
			 Administrator) shall—
				(1)propose regulations for the Portland cement
			 manufacturing industry and Portland cement plants that are subject to any of
			 the rules specified in subsection (b) that—
					(A)establish maximum
			 achievable control technology standards, performance standards, and other
			 requirements under sections 112 and 129, as applicable, of the Clean Air Act
			 (42 U.S.C. 7412, 7429); and
					(B)identify
			 nonhazardous secondary materials that, when used as fuels in combustion units
			 of that industry and those plants, qualify as solid waste under the Solid Waste
			 Disposal Act (42 U.S.C. 6901 et seq.) for purposes of determining the extent to
			 which the combustion units are required to meet the emission standards under
			 section 112 or 129 of the Clean Air Act (42 U.S.C. 7412, 7429); and
					(2)promulgate final versions of those
			 regulations by not later than—
					(A)the date that is 15 months after the date
			 of enactment of this Act; or
					(B)such later date as may be determined by the
			 Administrator.
					(b)Stay of earlier
			 rules
				(1)Portland-specific
			 rulesThe final rule entitled
			 National Emission Standards for Hazardous Air Pollutants from the
			 Portland Cement Manufacturing Industry and Standards of Performance for
			 Portland Cement Plants (75 Fed. Reg. 54970 (September 9, 2010)) shall
			 be—
					(A)of no force or effect;
					(B)treated as though the rule had never taken
			 effect; and
					(C)replaced in accordance with subsection
			 (a).
					(2)Other
			 rules
					(A)In
			 generalThe final rules
			 described in subparagraph (B), to the extent that those rules apply to the
			 Portland cement manufacturing industry and Portland cement plants, shall
			 be—
						(i)of no force or effect;
						(ii)treated as though the rules had never taken
			 effect; and
						(iii)replaced in accordance with subsection
			 (a).
						(B)Description of
			 rulesThe final rules described in this subparagraph are—
						(i)the
			 final rule entitled Standards of Performance for New Stationary Sources
			 and Emission Guidelines for Existing Sources: Commercial and Industrial Solid
			 Waste Incineration Units (76 Fed. Reg. 15704 (March 21, 2011));
			 and
						(ii)the final rule entitled
			 Identification of Non-Hazardous Secondary Materials That Are Solid
			 Waste (76 Fed. Reg. 15456 (March 21, 2011)).
						3.Compliance
			 dates
			(a)Establishment of
			 compliance datesFor each
			 regulation promulgated pursuant to section 2(a), the Administrator—
				(1)shall establish a
			 date for compliance with standards and requirements under the regulation that
			 is, notwithstanding any other provision of law, not earlier than 5 years after
			 the effective date of the regulation; and
				(2)in proposing a
			 date for that compliance, shall take into consideration—
					(A)the costs of
			 achieving emission reductions;
					(B)any non-air
			 quality health and environmental impact and energy requirements of the
			 standards and requirements;
					(C)the feasibility of
			 implementing the standards and requirements, including the time
			 necessary—
						(i)to
			 obtain necessary permit approvals; and
						(ii)to
			 procure, install, and test control equipment;
						(D)the availability
			 of equipment, suppliers, and labor, given the requirements of the regulation
			 and other proposed or finalized regulations of the Administrator; and
					(E)potential net
			 employment impacts.
					(b)New
			 sourcesThe date on which the
			 Administrator proposes a regulation pursuant to section 2(a)(1) establishing an
			 emission standard under section 112 or 129 of the Clean Air Act (42 U.S.C.
			 7412, 7429) shall be treated as the date on which the Administrator first
			 proposes such a regulation for purposes of applying—
				(1)the definition of the term new
			 source under section 112(a)(4) of that Act (42 U.S.C. 7412(a)(4));
			 or
				(2)the definition of the term new solid
			 waste incineration unit under section 129(g)(2) of that Act (42 U.S.C.
			 7429(g)(2)).
				(c)Rule of
			 constructionNothing in this
			 Act restricts or otherwise affects paragraphs (3)(B) and (4) of section 112(i)
			 of the Clean Air Act (42 U.S.C. 7412(i)).
			4.Energy recovery
			 and conservationNotwithstanding any other provision of law,
			 and to ensure the recovery and conservation of energy consistent with the Solid
			 Waste Disposal Act (42 U.S.C. 6901 et seq.), in promulgating regulations under
			 section 2(a) addressing the subject matter of the rules specified in section
			 2(b)(2), the Administrator shall—
			(1)adopt the
			 definitions of the terms commercial and industrial solid waste
			 incineration unit, commercial and industrial waste, and
			 contained gaseous material in the rule entitled Standards
			 for Performance of New Stationary Sources and Emission Guidelines for Existing
			 Sources: Commercial and Industrial Solid Waste Incineration Units (65
			 Fed. Reg. 75338 (December 1, 2000)); and
			(2)identify
			 nonhazardous secondary material to be solid waste (as defined in section 1004
			 of the Solid Waste Disposal Act (42 U.S.C. 6903) only if—
				(A)the material meets
			 that definition of commercial and industrial waste; or
				(B)if the material is
			 a gas, the material meets that definition of contained gaseous material.
				5.Other
			 provisions
			(a)Establishment of
			 standards achievable in practiceIn promulgating regulations
			 under section 2(a), the Administrator shall ensure, to the maximum extent
			 practicable, that emission standards for existing and new sources established
			 under section 112 or 129 of the Clean Air Act (42 U.S.C. 7412, 7429), as
			 applicable, can be met under actual operating conditions consistently and
			 concurrently with emission standards for all other air pollutants covered by
			 regulations applicable to the source category, taking into account—
				(1)variability in
			 actual source performance;
				(2)source
			 design;
				(3)fuels;
				(4)inputs;
				(5)controls;
				(6)ability to
			 measure the pollutant emissions; and
				(7)operating
			 conditions.
				(b)Regulatory
			 alternativesFor each
			 regulation promulgated under section 2(a), from among the range of regulatory
			 alternatives authorized under the Clean Air Act (42 U.S.C. 7401 et seq.),
			 including work practice standards under section 112(h) of that Act (42 U.S.C.
			 7412(h)), the Administrator shall impose the least burdensome, consistent with
			 the purposes of that Act and Executive Order 13563 (76 Fed. Reg. 3821 (January
			 21, 2011)).
			
